Citation Nr: 1042151	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for narcolepsy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to December 
1952, and from May 1954 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

The Veteran's disability is rated according to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8108, for narcolepsy.  It indicates 
that narcolepsy should be rated under Diagnostic Code 8911, the 
rating code for petit mal epilepsy.  Petit mal epilepsy is 
evaluated under the general rating formula for minor seizures.  
38 C.F.R. § 4.124a, Diagnostic Code 8911.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of brief interruption 
in consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head or sudden loss of 
postural control.  See Note (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

The rating criteria for minor seizures focus on the frequency of 
such seizures, or periods of unconsciousness in this case.  A 10 
percent rating is assigned when a person has a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 percent 
rating is assigned for at least two minor seizures in the last 6 
months.  A 40 percent rating is assigned when a person averages 
at least 5 to 8 minor seizures weekly.  A 60 percent rating is 
assigned when a person averages 9 to 10 minor seizures weekly.  
An 80 percent rating is assigned when a person averages more than 
10 minor seizures weekly.  Id.

Since filing his narcolepsy claim, the Veteran was provided a VA 
examination in May 2007.  However, the examiner did not comment 
on the severity and frequency of narcoleptic symptoms and/or 
events with the specificity required as per Diagnostic Code 8911.  
In fact, the examiner found there was no history of any cataplexy 
or sleep paralysis.  

However, during a Board hearing in September 2010 the Veteran and 
his daughter testified to multiple instances of cataplexy, or 
periods of brief unconsciousness, that might be considered 
analogous to minor seizures under the rating criteria for 
epilepsy.  In addition, three lay statements from a neighbor, 
friend, and former work colleague also testify to the Veteran's 
habit of suddenly losing consciousness or falling asleep 
accompanied by losing muscle control for a short period of time.  

A layperson is competent to report observable symptoms, such as 
sleepiness and fainting.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board finds that the testimony and statements of the 
Veteran, his daughter, and the three associates who provided VA 
with written statements are competent evidence of the Veteran 
experiencing frequent daily periods of unconsciousness.  
Moreover, the Board notes that the Veteran's VA examination 
concerning his service-connected narcolepsy was conducted in May 
2007, more than three years ago.  For increased rating claims, 
such as the present claim, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

Therefore, the Board concludes that a remand is necessary in 
order to provide the Veteran with a contemporaneous VA 
examination for the express purpose of evaluating the severity of 
his narcolepsy.  38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).

In addition, the Veteran also should be provided with proper 
notice under the Veterans Claims Assistance Act of 2000 (VCAA).  
In October 2006, the Veteran filed a claim requesting service 
connection for several issues and a higher rating for his hearing 
loss.  It appears that the RO interpreted the Veteran's October 
2006 submission to include a request for a higher rating for his 
service-connected narcolepsy.  A review of the claims file 
discloses, however, that in this case the duty to provide the 
Veteran with a VCAA notice for this claim has not been satisfied.  
A remand thus is necessary so that the Veteran may be issued a 
notice fully compliant with the VCAA.  

Accordingly, this claim should be remanded for proper notice and 
development.  On remand, before the Veteran is scheduled for a VA 
examination, the RO/AMC shall attempt to obtain copies of any 
outstanding VA medical records since October 2007 from the East 
Orange VA Medical Center (VAMC) in New Jersey.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2010), are fully complied with and 
satisfied.

2.  The RO/AMC shall contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for his 
narcolepsy since 2006 and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment from 
the East Orange VAMC, for the period from 
October 2007 to the present.  After the 
Veteran has signed the appropriate releases, 
those records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.

3.  After the above development is completed, 
the RO/AMC shall schedule the Veteran for a 
VA examination to determine the severity of 
his service-connected narcolepsy.  The claims 
folder, including a copy of this remand, must 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  Any testing deemed 
necessary should be performed.  The examiner 
should provide a discussion of the frequency 
and severity of the Veteran's narcoleptic 
episodes.  The VA examiner is reminded that 
the Veteran's narcolepsy is rated analogous 
to epilepsy under Diagnostic Code 8911, that 
the Veteran's narcoleptic events are viewed 
to be congruent with petit mal seizures, and 
that VA may consider lay evidence competent 
and credible.  If narcoleptic episodes 
equivalent to minor seizures are identified, 
the examiner should record the number of 
minor seizures on a "per week" or "per 
month" basis.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue of entitlement to a rating in excess of 
10 percent for narcolepsy should be reviewed.  
If the determination is adverse to the 
Veteran, he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



